Exhibit 10.1
 
EMPLOYMENT AGREEMENT dated April 29, 2008 between The Resourcing Solutions
Group, Inc., a Nevada corporation, with a principal place of business at 7621
Little Avenue, Suite 101, Charlotte, NC 28226 ( “Company”) and Frank A. Moody,
II an individual residing at 1623 Olmsted Drive, Asheville NC  28803
(“Executive”).


R E C I T A L S


Whereas, Executive has served the Company continuously since January 1, 2007 as
a director;


Whereas, Executive’s leadership and services have constituted a major factor in
the successful growth and development of the Company, its subsidiaries and
affiliates; and


Whereas, the Company desires to employ and retain the unique experience, ability
and services of Executive as a principal executive officer and desires to retain
Executive’s services in an advisory and consulting capacity and to prevent any
other competitive business from securing his services and utilizing his
experience, background and expertise.


Whereas, the terms, conditions and undertakings of this Agreement were submitted
to, and duly approved and authorized by the Company’s Board of Directors in a
consent action on April 29, 2008.


NOW THEREFORE in consideration of the mutual promises, terms, conditions and
undertakings hereinafter set forth, it is agreed between the parties as follows:


Employment


 (a)  Executive Employment:  The Company employs Executive and Executive accepts
employment in a principal executive and managerial capacity until December 31,
2012.  After December 31, 2012, either Executive or the Company may, at any time
terminate Executive’s Executive Employment subject to the restrictions and
conditions hereinafter contained on four (4) months prior written notice to the
other party.


(b) Automatic Renewal:  This Agreement shall be renewed automatically for
succeeding terms of three (3) years each unless either party gives written
notice to the other at least ninety (90) days prior to the expiration of any
term of Executive’s or Company’s intention not to renew pursuant to Company’s
bylaws.


(c)  “Executive Employment” Defined:  “Executive Employment” as used herein
refers to the entire prior of employment of Executive by Company, whether for
the periods provided above, or whether terminated earlier as hereinafter
provided or extended by mutual agreement between the Company and Executive.


(d) Advisory Period:  If Executive’s Executive Employment is terminated as
provided for in paragraph (a) above and such termination was not with cause,
then the Company shall retain him as an advisor and consultant for a period of
two years after termination (the “Advisory Period”).


 

--------------------------------------------------------------------------------


2.           Duties and obligations.


(a) Executive shall serve as Chief Information Officer (CIO) of the Company and
of all subsidiary and affiliated companies.  In Executive’s capacity, Executive
shall do and perform all services, acts, or things necessary or advisable to
manage and conduct the business of Company, including the hiring and firing of
all employees, subject at all times to the policies set forth by the Company’s
Board of Directors, and to the consent of the Board when required by the terms
of this contract, and in conformity with the By-laws of the Company.


(b) During the period of Executive’s Executive Employment, Executive shall
devote sufficient time necessary to fulfill the duties of the offices held..  If
elected, he shall serve as a director and/or officer of the Company and any of
its subsidiaries and affiliates (hereinafter collectively referred to as
“Company Subsidiaries”) and shall perform duties customarily incidental to such
offices and all other duties the Board of Directors of the Company and the
Company Subsidiaries or affiliates, may, from time to time, assign to
Executive.  If Executive is presently a member of the Board and/or an officer of
the Company and a member of the Board and/or an officer of the Company
Subsidiaries and affiliates, then Executive shall perform duties customarily
incidental to such offices and all other duties the Board of Directors may, from
time to time assign, and have assigned to him.


(c)  During the term of employment, Executive shall diligently and
conscientiously devote the necessary time, attention and effort to the tasks
which Company or its Board of Directors shall assign to him.  The expenditure of
time for educational, charitable and professional activities shall not be deemed
a breach of this Agreement if those activities do not materially interfere with
the services required under this Agreement and shall not require the prior
written consent of the Board of Directors.  If the Executive is elected or
appointed as a director or committee member, Executive shall serve in such
capacity or capacities without further compensation unless agreed to in writing
by the parties hereto.  Nothing herein shall be construed, however, to require
the Executive’s election or appointment as a director or an officer.


(d) The Executive shall exert his best efforts and devote substantially all of
his time and attention to the Company's affairs. The Executive shall be in
complete charge of the operation of the Company, and shall have full authority
and responsibility, subject to the general direction, approval, and control of
the Company's Board of Directors, for formulating policies and administering the
Company in all respects. Executive’s powers shall include the authority to hire
and fire Company personnel and to retain consultants when Executive deems
necessary to implement Company policies.  Executive shall at all times,
discharge his duties in consultation with, and under the supervision of, the
Company’s Board of Directors.  In the performance of Executive’s duties,
Executive shall make his principal office in such place as the Company’s Board
of Directors and Executive may, from time to time, agree.


(e)  Competitive Activities and Restrictions.
 
(1)  During the term of this contract Executive shall not, directly or
indirectly, either as an employee, company, consultant, agent, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of Company without the
prior written consent of the Company, however, this limitation shall not extend
to any business dealings and relationships regarding and relating to Scenic
Marketing Group, LLC.
 

--------------------------------------------------------------------------------


(2) Executive agrees that during the term of this contract and for a period of
two (2) years after termination of this Agreement, Executive shall not directly
or indirectly solicit, hire, recruit, or encourage any other employee of Company
to leave Company.
 
(3)  Restrictive Covenant.  For a period of two (2) years after the termination
or expiration of this Agreement, the Executive shall not, within a radius of
fifty (50) miles from the present place of the Company's corporate office at the
time termination, directly or indirectly, own, manage, operate, control, be
employed by, participate in, or be connected in any manner with the ownership,
management, operation, or control of any business similar to the type of
business conducted by the Company at the time this Agreement terminates. In the
event of the Executive's actual or threatened breach of this paragraph, the
Company shall be entitled to a preliminary restraining order and injunction
restraining the Executive from violating its provisions. Nothing in this
Agreement shall be construed to prohibit the Company from pursuing any other
available remedies for such breach or threatened breach, including the recovery
of damages from the Executive.
 
(4)  For a period of twenty-four (24) months after this Agreement has been
terminated for any reason, regardless of whether the termination is initiated by
Company or Executive, or for a period of time equal to the length of Executive's
employment with Company if such tenure is less than twenty-four (24) months,
Executive will not, directly or indirectly, solicit any person, company, firm,
or corporation who is or was a customer of Company during a period of five (5)
years prior to the termination of Executive's employment. Executive agrees not
to solicit such customers on behalf of himself or any other person, firm,
company, or corporation.
 
(5) The Executive agrees that for a period of six (6) months after the
termination of his employment with Company, regardless of whether the
termination was initiated by Company or Executive, he will not accept employment
with, or act as a consultant, contractor, advisor, or in any other capacity for,
a competitor of the Company, or enter into competition with the Company, either
by himself or through any entity owned or managed in whole or in part by the
Executive, within a fifty (50) mile radius of Company's corporate office at the
time termination, in which the Executive worked, however, this limitation shall
not extend to any business dealings and relationships regarding and relating to
The Resourcing Solutions Group, Inc. The term ''competitor,'' as used herein,
means any entity primarily engaged in the business of providing delivery and
management services, or primarily engaged in any other business in which Company
engages subsequent to the date of this Agreement.
 
(6) The parties have attempted to limit Executive's right to compete only to the
extent necessary to protect Company from unfair competition. The parties
recognize, however, that reasonable people may differ in making such a
determination. Consequently, the parties hereby agree that, if the scope or
enforceability of the restrictive covenant is in any way disputed at any time, a
court or other trier of fact may modify and enforce the covenant to the extent
that it believes the covenant is reasonable under the circumstances existing at
that time.
 
(7) Executive further acknowledges that (i) in the event Executive’s employment
with Company terminates for any reason, regardless of whether the termination is
initiated by Company or Executive, Executive will be able to earn a livelihood
without violating the foregoing restrictions; and (ii) Executive’s ability to
earn a livelihood without violating such restrictions is a material condition of
Executive’s employment with Company.
 

--------------------------------------------------------------------------------


(f)  Uniqueness of Executive’s Services.  Executive represents and agrees that
the services to be performed under the terms of this contract are of a special,
unique, unusual, extraordinary, and intellectual character that gives them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
in damages in an action at law. Executive therefore expressly agrees that
Company, in addition to any other rights or remedies that Company may possess,
shall be entitled to injunctive and other equitable relief to prevent or remedy
a breach of this contract by Executive.


(g) If Acting as Chief Executive Office/President, matters Requiring Consent of
the Board of Directors:  Executive shall not, without the specific approval of
Company’s Board of Directors, do or contract to do any of the following:


(1) Borrow on behalf of Company during any fiscal year an amount in excess of
Five Hundred Thousand ($500,000) Dollars;


(2) Permit any customer or client of Company to become indebted to Company in an
amount in excess of One Million ($1,000,000) Dollars;


(3) Purchase capital equipment for amounts in excess of $500,000;


(4) Sell any single capital asset of Company, other than equity issued for
compensation and services, having a market value in excess of Two Hundred Fifty
Thousand ($250,000) Dollars or a total of capital assets during a fiscal year
having a market value in excess of Two Hundred Fifty Thousand ($250,000)
Dollars; and


(5) Commit Company to the expenditure of more than Two Million Five Hundred
Thousand ($2,500,000) Dollars in the development and sale of new products and
services.


3.           Vacations and Personal days.  Executive shall be entitled to annual
vacations and Personal Days off excluding company holidays, during which time
his Salary and compensation shall be paid, in a manner commensurate with his
status as a principal executive.


4.           Salary, Compensation, Incentives and Benefits.


(a) During the period of Executive Employment, the Company shall pay to
Executive a salary (“Salary”), to be fixed by the Board of Directors, from time
to time, during that period.  In no event, however, shall Executive’s Salary be
less than the compensation presently received by Executive.  Currently and as of
the date of this Agreement, Executive is paid an annual compensation of two
hundred and forty thousand dollars ($240,000) EQUAL TO ($20,000) per month) and
in addition, a bonus incentive package. However, at the discretion of the Board
of Directors, the Board of Directors can elect to compensate Executive with
three times the value of any salary withheld in stock options or can accrue one
half of the salary in the form of a note with five (5%) percent annual interest.
 

--------------------------------------------------------------------------------


The bonus incentive package will hereafter conform to the provisions of
Paragraph 4(b) below.  Executive shall be in accordance with the Company’s
normal payroll schedule.  In addition, to all other remuneration provided for in
this Agreement, if Executive serves at any time as a Director, Executive shall
be entitled to receive at the discretion of the Company, Company Subsidiaries or
affiliate a Director’s fee for such services.  Salary and compensation payments
shall be subject to withholding and other applicable taxes.  Annual Salary
increases are to be based upon a percentage of the increase in annual revenues
of the Company as further set forth hereinafter.


(b) Bonus Incentive Package.


(1) Executive will receive incentive compensation equal to two percent (2%) of
the Company's ''income from operations,'' defined as the Company's net income
before taxes, amortization of intangible assets and interest on long-term debt.
Executive's incentive compensation will be calculated annually based on the
Company's audited financial statements for the fiscal year, and wi1l be payable
in lump sum on July 1 of each year. Such payments will be subject to normal
payroll deductions for state and federal withholding and social security taxes.
Company shall pay to Executive a bonus in an amount equal to 25% of Executive’s
base annual salary in each of the first two (2) fiscal years that Company’s
EBITDA is one dollar ($1.00) or greater.
 
(c) Benefits
 
(1) Executive may participate in all Company sponsored health, dental, 401(k)
and any other plans offered by the Company. The Company shall pay all expenses
related to such programs, except matching requirements in the Company 401(k)
programs.
 
(2)  Profit-Sharing Based on Performance.


(i)  For each fiscal year of Company in which the net profits of Company exceed
Two Hundred Fifty Thousand ($250,000) Dollars or the net profits of Company for
that fiscal year exceed the net profits of Company for the previous fiscal year
by Fifteen (15%) percent, whichever is less, Company agrees to pay Executive,
within three (3) months after the close of that fiscal year, an annual
profit-sharing payment equal to Twelve and one half (12.5%) percent of that
excess, provided, however, that the total amount of this payment shall not
exceed One Million ($1,000,000) Dollars.  For purposes of this subparagraph, the
“net profits” shall be the net profits as reflected on either the audited
financials or the Company’s tax returns, whichever value for the net profits is
less.


(ii)  If the employment term is terminated by Company for cause, Executive shall
not be entitled to any portion of the annual profit-sharing payment for the
fiscal year in which that termination occurs.  However, if this contract should
expire or be terminated for reasons other than cause, Executive shall be
entitled to a percentage of the annual profit-sharing payment equal to the
percentage of the fiscal year worked.


(iii)  For the purpose of determining the amount of the annual profit sharing
bonus, the net profits of Company shall be determined by a certified accountant
then employed by Company.



--------------------------------------------------------------------------------


(3) Stock Bonus.  For each fiscal year of Company in which the net profits of
Company exceed Two Hundred Fifty Thousand ($250,000) Dollars or the net profits
of Company for that fiscal year exceed the net profits of Company for the
previous fiscal year by Fifteen (15%) percent, whichever is less the Company
agrees to transfer to Executive each year during the term of Executive
Employment, within one (1) month after the close of each fiscal year during all
of which the Executive served as Chief Executive Officer of the Company, the
number of shares of Company's stock equal in value to One Hundred Thousand
($100,000) Dollars.  For the purpose of determining the number of shares to be
transferred to Executive, the shares shall be valued, as of the close of each
fiscal year, under one of the following formulas:


(i) if the Company is not publicly traded then the value of each share shall be
equal to One ($1.00) Dollar; or


(ii) if the Company is publicly traded then the value of each share shall
computed based upon an average of the previous ten (10) day closing bid price.


(4) Stock Option.


(i)  The Company hereby grants Executive an option to purchase shares of the
Company’s Common Stock in accordance with the ”Stock Option Purchase Plan”
currently under revision by the Company.


(ii) This option is not assignable.


(iii) This option may only be exercised by Executive during the term of
Executive’s employment hereunder. However, in the event that the employment term
is terminated by Company for reasons other than for cause, Executive shall
retain the right to exercise any unused portion of the option until either the
day on which this Agreement would have terminated naturally or two years from
the date of termination, whichever is earlier.


(c)  Automobile.  The Company recognizes the Executive's need for an automobile
for business purposes. It, therefore, shall provide the Executive with a monthly
car allowance.


(d)  Salary Continuation During Permanent Disability.  If Executive for any
reason whatsoever becomes permanently disabled so that Executive is unable to
perform the duties prescribed herein, Company agrees to pay Executive One
Hundred (100%) percent of Executive's annual salary, payable in the same manner
as provided for the payment of salary herein, for the next Five (5) fiscal years
or the remainder of the employment term provided for herein whichever is
shorter.


(f) Effect of Death.  If Executive dies during the term of this Agreement, but
prior to any renewal period which has not commenced at least thirty (30) days
prior to the date of death, compensation payments shall continue and shall be
made payable to Executive’s widow, or, if Executive’s widow predeceases
Executive, then to Executive’s estate, in equal monthly installments.  The total
of these payments shall equal the Compensation and bonuses provided for in
Paragraph 4(a) above.  Such payments shall commence in the month following the
date of Executive’s death.



--------------------------------------------------------------------------------


(g) This Agreement shall not be in lieu of any rights, benefits and privileges
to which Executive may be entitled to as an Executive of the Company under any
retirement, pension, profit-sharing, insurance, hospital or other plans which
may now be in effect or which may hereafter be adopted.  Executive shall have
the same rights and privileges to participate in such plans and benefits as any
other Executive during Executive’s period of Executive Employment.


(h) Executive is entitled to receive from Company all fringe benefits in effect
for Company’s principal executive officers. Company agrees to pay 100% of
Executive’s health, dental and vision premiums for family coverage.


Advisory Compensation.


(a)  Payment and services.  During the Advisory Period, the Company shall pay to
Executive an annual compensation equal to one-half of his Salary during the last
twelve month period of Executive’s employment (“Advisory Compensation”), to be
paid in equal monthly installments on the fifteenth (15th) day of each
month.  While receiving such Advisory Compensation, Executive shall, at all
reasonable times, to the extent his physical and mental condition permits, be
available to consult with and advise the Company’s officers, directors and other
representatives.  If Executive’s physical or mental condition prevents him from
fulfilling his consulting or advisory duties, Executive shall still be entitled
to the Advisory Compensation during the entire Advisory Period.  The parties
agree that this advice and counsel shall not entail full time service and shall
be consistent with Executive's retirement status


(b) Location:  Executive shall not be required, without his prior written
consent, to render advisory services at any place other than the principal place
of business of the Company, if Executive moves more than twenty-five (25) miles
away from the Company’s principal place of business.


(c)  Restriction:  During the Advisory Period Executive shall be deemed to be an
independent contractor and shall be permitted to engage in any business or
perform services for his own account, provided that such business and services
shall not be in competition with, or be for a company that is in competition
with, the Company or its subsidiaries or affiliates.


6.           Expenses.


(a) The Company recognizes that Executive will have to incur certain out of
pocket expenses related to his services and the Company’s business and that it
will be extremely difficult to account for such expenses.  It is understood that
Executive’s Salary and compensation is intended to cover all such out-of-pocket
expenses, however, Company will provide Executive with an account of Two
Thousand Five Hundred ($2,500) Dollars per month to be utilized by Executive, in
Executive’s sole discretion, for ordinary business expenses.  The Company,
however, shall reimburse Executive for any specific expenditure incurred for
travel, lodging, entertainment and similar items upon the presentation to
Company of an itemized account of such expenditures.  Each such expenditure
shall be reimbursable only if it is of a nature qualifying it as a proper
deduction on the federal and state income tax return of
Company.  Notwithstanding the foregoing, during the Advisory Period the Company
shall reimburse Executive for all expenses incident to the rendering of advisory
and consultant services.



--------------------------------------------------------------------------------


7.           Insurance. Company agrees to obtain a Key Man insurance policy on
the life of Executive in the face amount of Two Million ($2,000,000) Dollars.
The Company shall be the beneficiary of this policy. Company agrees to pay all
premiums on the policy during the term of employment provided herein.  Executive
agrees to submit to any physical examination that may be required for the
purpose of Company's obtaining life insurance on the life of Executive for the
benefit of Company; provided, however, that Company shall bear the entire cost
of that examination.  Upon termination of the Executive’s employment with the
Company, Company shall arrange to transfer the costs associated with the Life
Insurance policy to the Executive so that said coverage remains in full force
and effect, and Company further agrees to execute all documents necessary to
effect such transfer and all documents necessary to permit Executive to change
the beneficiary designations if to be deemed necessary by Executive.


8.           Indemnification. The Company shall indemnify the Executive and hold
him harmless for all acts or decisions made by him in good faith while
performing services for the Company and Company Subsidiaries and affiliates. The
Company shall also use its best efforts to obtain coverage for him under any
insurance policy now in force or hereinafter obtained during the term of this
Agreement covering the other officers and directors of the Company and Company
Subsidiaries and affiliates against lawsuits. The Company shall pay all expenses
including attorney's fees, actually and necessarily incurred by the Executive in
connection with the defense of such act, suit or proceeding, and in connection
with any related appeal, including the cost of court settlements.


9.           Incapacity and Termination.


(a) "Cause" for termination shall mean (i) Employee's final conviction of a
felony against Employer or (ii) acts of Employee which, in the unanimous
judgment of the Board, constitute willful fraud on the part of Employee in
connection with his duties under this Agreement, including misappropriation or
embezzlement in the performance of duties as an employee of the Company, or
willfully engaging in conduct materially injurious to the Company and in
violation of the covenants contained in this Agreement.


(b) Termination.  This Agreement may be terminated by the Company with the
express unanimous approval of the Board of Directors, without prior notice to
Executive on account of Executive’s gross misconduct, a violation of this
Agreement, habitual neglect of the Executive to perform his duties under this
Agreement, Executive’s acts of dishonesty or other conduct which damages the
reputation or standing of the Company, Executive’s unauthorized disclosure of
confidential information or trade secrets, dishonesty, fraud, misrepresentation
or other acts of moral turpitude as would prevent the effective performance of
Executive’s duties and Executive’s breach of Executive’s duty of loyalty to
Company.


(c) Termination upon sale of Company:  Notwithstanding anything to the contrary,
the Company may terminate this Agreement by giving ten (10) days notice to the
Executive if any of the following events occur:



--------------------------------------------------------------------------------


(1) the Company sells substantially all of its assets to a single purchaser or
to a group of associated purchasers;
 
(2) at least two-thirds of the outstanding corporate shares of the Company are
sold, exchanged, or otherwise disposed of, in one transaction;
 
(3) the Company elects to terminate its business or liquidate its assets; or
 
(4) there is a merger or consolidation of the Company in a transaction in which
the Company’s s shareholders receive less than fifty (50%) percent of the
outstanding voting shares of the new or continuing corporation.


(d)  Effect of Merger, Consolidation, transfer of assets, or Dissolution.


(1)  This agreement shall not be terminated by any voluntary or involuntary
dissolution of Company resulting from either a merger or consolidation in which
Company is not the consolidated or surviving corporation, or a transfer of all
or substantially all of the assets of Company.


(2)  In the event of any such merger or consolidation or transfer of assets,
Company's rights, benefits, and obligations hereunder shall be assigned to the
surviving or resulting corporation or the transferee of Company's assets.


(e)  If the Executive is terminated pursuant to paragraph 9(c) or 9(d) then
Executive shall be entitled to a severance package, which shall include, a
payment of five (5) times the previous year’s annual compensation, payable in
six (6) equal monthly installments unless otherwise agreed to in writing,
subject to all applicable tax and withholding deductions, and continued
inclusion at the Executive’s option in all fringe benefits in which the
Executive participates.


(f) Notwithstanding any provision of this agreement, if Company terminates this
agreement without cause, it shall pay Executive an amount equal to a payment of
five (5) times the previous year’s annual compensation.


(g) Termination After Change in Control.


(1)  If there is a ''change in control'' of the Company and Executive is
terminated other than for cause within eighteen (18) months after such change in
control, Executive wil1 receive a lump sum cash payment in the amount a payment
of five (5) times the previous year’s annual compensation within thirty (30)
days of his termination. Executive will continue to be covered under all of the
Company's health and major medical plans then in effect for a period of one (1)
year after any such change in contro1 at the Company's sole expense.


(2)  For purposes of this Agreement, the term ''change in control'' is defined
to include: (a) a tender offer or exchange offer made and consummated for
ownership of Company stock representing fifty (50%) percent or more of the
combined voting power of the Company's outstanding securities; (b) the sale or
transfer of substantially all of the Company's assets to another corporation
which is not a wholly-owned subsidiary of the Company; (c) any transaction
relating to the Company which must be described in accordance with item 5(f) of
schedule 14A of Regulation 14A of the Securities and Exchange Commission; (d)
any merger or consolidation of the Company with another corporation, where less
than thirty (30%) percent of the outstanding voting shares of the surviving or
resulting corporation are owned in the aggregate by the Company's former
stockholders; or (e) any tender offer, exchange offer, merger, sale of assets
and/or contested election which results in a total change in the composition of
the Company's Board of Directors.



--------------------------------------------------------------------------------


(3)  The amount paid to Executive pursuant to this Paragraph will be deemed
severance pay in consideration of the Executive's past services to the Company
and his continued services from the date of this Agreement. Executive will have
no duty to mitigate his damages by seeking other employment, nor will
Executive's severance pay hereunder be reduced or offset by any such future
earnings.


10.   Executive’s Stock Holdings in Company


(a)  Disposition of Stock during Lifetime.  Except to the extent as provided for
by Rule 144 of the Securities and Exchange Act, Executive may dispose of any of
the shares of stock of the Company now or hereafter owned by him.  The word
"dispose" as herein used shall mean to sell, assign or transfer, with or without
consideration, encumber, pledge, hypothecate, or otherwise dispose of shares of
stock in the Company.
 
11.           Ownership in Company.  All ideas, inventions, trademarks, and
other developments or improvement conceived by Executive, alone or with others,
during the term of employment, whether or not during working hours, that are
within the scope of Company's business operations, or that relate to any Company
or Company Subsidiaries work or projects, are the exclusive property of the
Company. Executive agrees to assist the Company and Company Subsidiaries, at its
expense, to obtain patents on any patentable ideas, inventions, trademarks, and
other developments, and agrees to execute all documents necessary to obtain the
patents in the name of the Company or Company Subsidiaries.
 
12.           Nondisclosure.  Executive shall be dealing with Company's
confidential information, inventions, trade secrets, and processes which are
Company's sole and exclusive property.  Executive agrees that Executive shall
neither disclose to anyone, directly or indirectly, without the prior written
consent of the Board of Directors, Company's confidential information nor will
Executive use said confidential information outside the scope of Executive’s
employment. All documents that Executive prepares and all confidential
information provided to Executive as a result of or related to Executive’s
employment shall, at all times, remain the exclusive property of the Company,
and will remain in Company's possession on its premises. Under no circumstances,
may Executive remove any confidential information or documents from Company's
premises.
 
13.           Client Information.  The Executive acknowledges that the list of
the Company's Clients and Brokers, as the Company may determine from time to
time, is a valuable, special, and unique asset of the Company's business. The
Executive shall not, during and after the term of his employment, disclose all
or any part of the Executive's customer list to any person, firm, corporation,
association, or other entity for any reason or purpose. In the event of the
Executive's breach or threatened breach of this paragraph, the Company shall be
entitled to a preliminary restraining order and an injunction restraining and
enjoining the Executive from disclosing all or any part of the Company's Client
list and from rendering any services to any person, firm, corporation,
association, or other entity to whom all or any part of such list has been, or
is threatened to be, disclosed. In addition to or in lieu of the above, the
Company may pursue all other remedies available to the Company for such breach
or threatened breach, including the recovery of damages from the Executive.
 

--------------------------------------------------------------------------------


14.           Trade Secrets.
 
(a)  The parties acknowledge and agree that during the term of this agreement
and in the course of the discharge of Executive’s duties hereunder, Executive
shall have access to and become acquainted with financial, personnel, sales,
scientific, technical and other information regarding formulas, patterns,
compilations, programs, devices, methods, techniques, operations, plans and
processes that are owned by Company, actually or potentially used in the
operation of Company's business, or obtained from third parties under an
agreement of confidentiality, and that such information constitutes Company's
''trade secrets.''
 
(b)  Executive specifically agrees that Executive shall not misuse,
misappropriate, or disclose in writing, orally or by electronic means, any trade
secrets, directly or indirectly, to any other person or use them in any way,
either during the term of this agreement or at any other time thereafter, except
as is required in the course of Executive’s employment.
 
(c)  Executive acknowledges and agrees that the sale or unauthorized use or
disclosure in writing, orally or by electronic means, of any of Company's trade
secrets obtained by Executive during the course of Executive’s employment under
this agreement, including information concerning Company's actual or potential
work, services, or products, the facts that any such work, services, or products
are planned, under consideration, or in production, as well as any descriptions
thereof, constitute unfair competition. Executive promises and agrees not to
engage in any unfair competition with Company, either during the term of this
Agreement or at any other time thereafter
 
(d)  Executive further agrees that all files, records, documents, drawings,
specifications, equipment, software, and similar items whether maintained in
hard copy or on-line relating to Company's or Company Subsidiaries’ business,
whether prepared by Executive or others, are and shall remain exclusively the
property of Company and that they shall be removed from the premises or, if kept
on-line, from the computer systems of Company only with the express prior
written consent of the Company.
 
15.           Use of Executive’s Name.
 
(a) Company shall have the right to use the name of Executive as part of the
trade name or trademark of Company if it should be deemed advisable to do so.
Any trade name or trademark, of which the name of Executive is a part, that is
adopted by Company during the employment of Executive may be used thereafter by
Company for as long as Company deems advisable.
 

--------------------------------------------------------------------------------


(b) Executive shall not, either during the term of this Agreement or at any time
thereafter, use or permit the use of Executive’s name in the trade name or
trademark of any other enterprise if that other enterprise is engaged in a
business similar in any respect to that conducted by Company, unless that trade
name or trademark clearly indicates that the other enterprise is a separate
entity entirely distinct from and not to be confused with Company and unless
that trade name or trademark excludes any words or symbols stating or suggesting
prior or current affiliation or connection by that other enterprise or its
employees with Company.


16.           Non-transferability.  Neither Executive, Executive’s spouse, nor
their estates shall have any right to commute, anticipate, encumber or dispose
of any payment under this Agreement.  Such payments and accompanying rights are
non-assignable and nontransferable, expect as otherwise specifically provided
for in this Agreement.


17.           Breach of the Agreement.  In the event of any claimed breach of
this Agreement, the party claimed to have committed the breach will be entitled
to written notice of the alleged breach and a period of ten (10) days in which
to remedy such breach. Executive acknowledges and agrees that a breach of any of
the covenants contained in this Agreement will result in irreparable and
continuing harm to the Company for which there will be no adequate remedy at
law. The Company will be entitled to preliminary and permanent injunctive relief
to restrain Executive from violating the terms and conditions of this Agreement
in addition to other available remedies, at law and in equity.
 
(1) Executive acknowledges that: (i) compliance with Paragraphs 2(e), (f), and
(g) is necessary to protect the Company's business and good will; (ii) a breach
of those Paragraphs will irreparably and continually damage Company; and (iii)
an award of money damages will not be adequate to remedy such harm.
 
(2) Consequently, Executive agrees that, in the event he breaches or threatens
to breach any of these covenants, Company shall be entitled to both: (i) a
preliminary or permanent injunction in order to prevent the continuation of such
harm; and (ii) money damages, insofar as they can be determined, including,
without limitation, all reasonable costs and attorneys' fees incurred by the
Company in enforcing the provisions of this Agreement. Nothing in this
Agreement, however, shall prohibit Company from also pursuing any other remedy.
 
(3) If, after the expiration of the two (2) year period referred to in Paragraph
2(e) hereof, Executive becomes affiliated with any business that competes with
Company, either as a shareholder, manager, partner, creditor, employee,
consultant, agent or independent contractor, or a customer or account of Company
becomes a customer or account of the competing business with which Executive is
affiliated, this fact shall be presumptive evidence that Executive has breached
the terms of this Agreement, and the burden of proving otherwise shall rest upon
Executive.
 
(4) As money damages for the period of time during which Executive violates
these covenants, Company shall be entitled to recover the full amount of any
fees, compensation, or other remuneration earned by Executive as a result of any
such breach.


18.           Binding Effect.  This Agreement shall inure to the benefit of, and
be binding upon, the Company, its successors and assigns, including without
limitation, any person, partnership, company or corporation which may acquire
substantially all of the Company’s assets or business or with or into which the
Company may be liquidated, consolidated or otherwise combined.  In addition,
this Agreement shall inure to the benefit of, and be binding upon, Executive,
Executive’s heirs, distributes and personal representatives.



--------------------------------------------------------------------------------


19.           Waiver.  The failure of either party to insist in any one or more
instances upon performance of any term or condition of this Agreement shall not
be construed as a waiver of future performance.  The obligations of either party
with respect to such term, covenant or condition shall continue in full force
and effect.
 
20.    Notice.  Any notice given hereunder shall be in writing and delivered or
mailed by first class mail and either reputable overnight delivery service or
registered certified mail return receipt requested to the parties at the
following addresses:


For the
Executive                                                                For the
Company
The address of record                                                        The
current corporate office
contained in the
payroll                                                     address as reported
on the
records of the company.                                                    most
recent public filing.


21.           Binding Effect.  This Agreement shall inure to the benefit of, and
be binding upon, the Company, its successors and assigns, including without
limitation, any person, partnership, company or corporation which may acquire
substantially all of the Company’s assets or business or with or into which the
Company may be liquidated, consolidated or otherwise combined.  In addition,
this Agreement shall inure to the benefit of, and be binding upon, Executive,
Executive’s heirs, distributes and personal representatives.


22.           Waiver.  The failure of either party to insist in any one or more
instances upon performance of any term or condition of this Agreement shall not
be construed as a waiver of future performance.  The obligations of either party
with respect to such term, covenant or condition shall continue in full force
and effect.


23.           Entire Agreement.  This Agreement supersedes all previous
agreements between Executive and Company and contains the entire understanding
and agreement between the parties with respect to its subject matter.  This
Agreement cannot be amended, modified or supplemented in any respect except by a
subsequent written agreement entered into by both Executive and Company.


24.           Headings.  Headings in this Agreement are for convenience purposes
only and shall not be used to interpret or construe its provisions.


25           Governing Law.  This Agreement shall be construed in accordance
with and be governed by the laws of the sate of residence of the Executive.


26           Arbitration.  Any dispute or claim arising from or in any way
related to this agreement shall be settled by arbitration in state of residence
of the Executive. All arbitration shall be conducted in accordance with the
rules and regulations of the American Arbitration Association or similar
reputable arbitration service ("AAA"). AAA shall designate a panel of three
arbitrators from an approved list of arbitrators following both parties' review
and deletion of those arbitrators on the approved list having a conflict of
interest with either party. Each party shall pay its own expenses associated
with such arbitration.  A demand for arbitration shall be made within a
reasonable time after the claim, dispute or other matter has arisen and in no
event shall such demand be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statutes of limitations.  
 

--------------------------------------------------------------------------------


The decision of the arbitrators shall be rendered within sixty (60) days of
submission of any claim or dispute, shall be in writing and mailed to all the
parties included in the arbitration.  The decision of the arbitrator shall be
binding upon the parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereof.


27           Severability.  If any provision of this Agreement is held to be
illegal or invalid by a court of competent jurisdiction, such provision shall be
deemed to be severed and deleted and neither such provision, nor its severance
and deletion, shall affect the validity of the remaining provisions.


IN WITNESS HEREOF, the parties have executed this Agreement the day and year
above written.
 

Executive     Company                                          
/s/ FRANK A. MOODY, II
   
/s/ GARY A. MUSSELMAN
 
Frank A. Moody, II
   
The Resourcing Solutions Group, Inc.
       
By: Gary A. Musselman
                            Corporate Seal         Attest:                   /s/
CARL HORSLEY          Carl Horsley         Secretary            

 

